Citation Nr: 0609859	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased (initial) rating for a right 
thumb disability, now rated 10 percent disabling.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision that awarded service 
connection and a 0 percent rating for a right thumb 
disability (Bennett's fracture of the right thumb with 
residual), but that denied service connection for tri-scaphe 
degenerative arthritis of the right hand and for right carpal 
tunnel syndrome.  In December 2003, the RO increased the 
rating for the right thumb disability to 10 percent, which 
now included Bennett's fracture of the right thumb and 
basilar joint arthrosis of the trapezial metacarpal joint 
(tri-scaphe).  However, as that grant does not represent a 
total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran testified before the Board in 
February 2006.

The claim for an increased (initial) rating for the right 
thumb disability (now rated 10 percent) is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The veteran's current right carpal tunnel syndrome was not 
present during service and it is not related to that service 
or any incident therein.


CONCLUSION OF LAW

Right carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002; April 2003 
and December 2003 rating decisions; a statement of the case 
in December 2003; and a supplemental statement of the case in 
August 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  VA has also obtained an examination.  
Thus, VA has satisfied its duties to notify and assist the 
appellant.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Other organic diseases of the 
nervous system are a chronic disease with a presumptive 
period of one year.  38 C.F.R. §§ 3.307, 3.309.

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection requires (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
The Board analyzes all the evidence and evaluates its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In this case, the veteran's service medical records do not 
reflect any diagnoses of carpal tunnel syndrome.  In February 
1967, he sustained a "relatively classical" Bennett's 
fracture.  He was given a short cast and was to be monitored 
for neurological or sensory deficit.  The next day, he had 
mild discomfort over the wrist area.  But by the following 
day, he had good sensation in the tip of his finger and he 
was doing well.  The service medical records do not reflect 
any problems involving the right wrist.  Therefore, it 
appears that the only residual of the in-service injury 
involved the right thumb (for which service connection is in 
effect).

The evidence does not show that any organic disease of the 
nervous system, constituting carpal tunnel syndrome, 
manifested to a compensable degree within one year following 
the veteran's separation from service.

Many years after service, the veteran was diagnosed with 
bilateral carpal tunnel syndrome.  In July 2002, he reported 
having had symptoms "for a few years," but that the 
symptoms had worsened recently.  In August 2002, he underwent 
right carpal tunnel release.

There is no competent evidence that relates the veteran's 
right-hand carpal tunnel syndrome to any aspect of his 
service-connected right thumb disability.  At a February 2003 
VA examination, the examining doctor noted a 
neuropathologist's recent suggestion that the veteran's 
current bilateral hand pain was related to post-service car 
accident injuries.  Private medical records from 2000 also 
reflect that the veteran had first noted numbness in his 
fingers and toes after two car accidents in 1993.  An 
electromyogram was consistent with carpal tunnel syndrome.  

In addition, VA obtained an examination to address the 
veteran's contention specifically, and that examination is 
not favorable to his claim.  A VA doctor opined on that 
December 2003 VA examination that there was no connection 
between the veteran's bilateral carpal tunnel syndrome and 
his right thumb fracture.  This December 2003 examination is 
definitive.  Together with the treatment records that 
discussed the onset and history of the carpal tunnel 
syndrome, this evidence is not favorable to the veteran's 
claim.

Thus, the weight of the evidence does not show that the 
veteran's right carpal tunnel syndrome was incurred in or 
aggravated by his active service or by any incident therein, 
such as the right thumb Bennett's fracture.  The evidence 
does not show that any organic disease of the nervous system, 
constituting carpal tunnel syndrome, manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Furthermore, the evidence does not 
show that any carpal tunnel syndrome of the right hand is 
proximately due to or the result of the veteran's service-
connected right thumb disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the Board 
must deny service connection for right carpal tunnel 
syndrome.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for right carpal tunnel syndrome is 
denied.


REMAND

At the February 2006 Board hearing, records of recent VA 
treatment were obtained.  However, some records do not appear 
to have been included.  For instance, the veteran underwent a 
right carpometacarpal arthroplasty in October 2004, but the 
surgical report itself is not in the claims folder.  In 
addition, the veteran's post-surgical VA orthopedic treatment 
records only go through June 2005.  As the Board is remanding 
the case for a new examination, the RO should obtain copies 
of all VA treatment records from 2004 to the present, 
including the October 2004 surgical report and any orthopedic 
clinic records from June 2005 to the present.

Second, since his last VA examination in April 2003, the 
veteran has undergone a carpometacarpal arthroplasty.  While 
the record now includes some post-surgical orthopedic 
treatment records, those records do not provide sufficient 
detail for consideration of the specific criteria that relate 
to the veteran's right thumb disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224, 5228 (2005).  Therefore, the 
RO should schedule the veteran for an examination that 
assesses the current nature of the veteran's service-
connected right thumb disability since the October 2004 
surgery and with a discussion of the relevant rating 
criteria.  The Board notes that the veteran's right thumb 
appeared crooked at the February 2006 hearing and he had 
difficulty fanning out his right hand.  The examination 
should also discuss whether the veteran's right thumb 
disability involves any ankylosis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records 
for the veteran's right thumb disability 
from 2004 to the present, including the 
October 2004 surgical report and any 
orthopedic clinic records from June 2005 
to the present. 

2.  Schedule the veteran for an examination 
to assess the current nature of his 
service-connected right thumb disability.  
Provide the claims folder to the examiner.  
Request that the examiner discuss all 
current findings and relevant criteria 
under 38 C.F.R. § 4.71a, Diagnostic Codes 
5224, 5228 (2005), including whether the 
right thumb disability involves any 
ankylosis.  

3.  Then, readjudicate the claim for an 
increased (initial) rating for the right 
thumb disability (now rated 10 percent).  
If the decision remains adverse to the 
veteran, provide him a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then, return the 
case to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


